Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0328
                       Lower Tribunal No. 19-15263
                          ________________


                            Carmen Medina,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Sol Gabrielle Velasquez, P.A., and Sol G. Velasquez; Ramhofer
Garcia and Alejandro F. Garcia and Will B. Ramhofer, for appellant.

     Methe & Rothell, P.A., and Kristi Bergemann Rothell (West Palm
Beach), for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Jackson v. Household Fin. Corp. III, 298 So. 3d 531,

536 (Fla. 2020) (setting forth hearsay exception for business records and

noting that a qualified witness is “anyone with personal knowledge of the

organization’s regular business practices relating to creating and retaining

the record(s) at issue,” stemming from that witness’s training or

experience); United Auto. Ins. Co. v. Affiliated Healthcare Ctrs., Inc., 43 So.

3d 127, 130 (Fla. 3d DCA 2010) (“The records custodian or any person

who has the requisite knowledge to testify as to how the record was made

can lay the necessary foundation.”) (internal quotations and citations

omitted); Umana v. Citizens Property Insurance Corp., 282 So. 3d 933, 935

(Fla. 3d DCA 2019) (finding no abuse of discretion in the trial court’s denial

of a motion for rehearing based on new evidence, but noting that “a trial

court also has broad discretion to grant a rehearing of a summary judgment

when the party seeking rehearing submits matters that would have created

an issue precluding summary judgment if they had been raised prior to the

hearing on the motion").




                                      2